Opinion by
Beaver, J.,
A case in all essential respects similar' to the present was before us last year in Pittsburg Brewing Company’s Brewers’ License, 12 Pa. Superior Ct. 176. Because of the fact that the applicant and remonstrant were the same, and the questions involved practically similar, the appellee here argues that the case before us is res adjudicata, and much stress is laid upon this phase of the case. The case above referred to, however, was for a license for the year 1899, and for one year only. The present case is for a license for the year 1900. The adjudication in the one case cannot govern in the other, the subject-matter being in an important sense different, and the right or privilege sought to be acquired being separate and distinct from that granted in the former case. The appellant undoubtedly had the same right under the law to file his remonstrance to the application of the appellee for its license in 1900 as he had in 1899. He is not estopped from doing so, by reason of the decision of the court against him in the previous case, nor from being heard on appeal.
No useful purpose is to be subserved by á further discussion of the main question here involved, inasmuch as the views of this court were fully set forth in the case above referred to. There is no denial of the right of the legislature to delegate the power to the courts of quarter sessions of the several counties of the commonwealth to grant more than one license to the same brewing company for separate and distinct breweries. The only question before us, is whether or not the legislature did delegate such power by the Acts of June 9,1891, P. L. 257, and July 30, 1897, P. L. 464.
The case has been argued with great zeal and ability on both sides, and, in view of the arguments presented, we have reexamined the grounds upon which our former decision rested, and, after a full consideration of the whole subject, as presented in the opinions filed in the former case and by the arguments *218of counsel for both sides, the majority of this court is of the opinion that the conclusion reached in the former case should govern in this, and that the order of the court below should stand affirmed.
Rice, P. J., and Orlady, J., dissented.